  Case 1:19-cr-00115-TWT-LTW Document 125 Filed 04/09/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            AT L AN T A DIVISION


 UNITED STATES OF AMERICA,

  Plaintiff,

         v.                                   CRIMINAL FILE NO.
                                              NO. 1:19-CR- 115-1-TWT
 EVER BOYZO-MONDRAGON,

 Defendant.

                                      ORDER

       This is a criminal action. It is before the Court on the Report and

Recommendation [Doc. 115] of the Magistrate Judge recommending denying

the Defendant’s Motion to Suppress [Doc. 53]. The facts and controlling law

are set out in the thorough and well-reasoned Report and Recommendation.

There was abundant probable cause to support issuance of the tracker

warrant. The Defendant has no authority that issuance of a tracker warrant is

precluded because the Defendant personally only participate in one drug

transaction. The argument is nonsensical. The Apartment and Phone

Warrants were not based upon the fruits of an illegal Tracker Warrant. The

Defendant was not entitled to unlimited cross examination of Agent Combs at

the suppression hearing. There was no violation of United States v. Mitchell,

565 F 3d 1347 (11th Cir. 2009). The Defendant had no possessory interest in

the phone when he was in jail and could not possess it. The delay in obtaining

the Phone Warrant was no unreasonable and was explained. The Defendant’s


T:\ORDERS\USA\19\19cr115-1\r&r.docx
  Case 1:19-cr-00115-TWT-LTW Document 125 Filed 04/09/21 Page 2 of 2




Objections to the Report and Recommendation are without merit. The Court

approves and adopts the Report and Recommendation as the judgment of the

Court. The Defendant’s Motion to Suppress [Doc. 53] is DENIED.

       SO ORDERED, this 9 day of April, 2021.



                                      /s/Thomas W. Thrash
                                      THOMAS W. THRASH, JR.
                                      United States District Judge




                                           2
T:\ORDERS\USA\19\19cr115-1\r&r.docx
